Citation Nr: 1708614	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  11-04 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include as secondary to secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Doctor


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had honorable active Army service from October 1953 to October 1956.  He had an additional period of active duty, but the Veteran is not entitled to benefits administered by VA based on that period of service.   

This appeal initially came to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In July 2013, the Veteran attended a Videoconference hearing before the undersigned.  The hearing transcript is of record.

The Board Remanded the appeal in September 2013 and in April 2014.  In an April 2015 decision, the Board denied the appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the Court issued an Order incorporating a June 2016 Joint Motion for Remand which vacated the Board's April 24, 2015 decision that denied service connection.  The claim now returns to the Board from the Court.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a current acquired psychiatric disability which was first manifested during his first period of service, or was incurred during or results from his first period of serivce, or is caused or aggravated by his service-connected disabilities.  The Veteran has been granted service connection for bilateral hearing loss and tinnitus.  The effective date of that grant of service connection is in February 2003.  

During development of the claim, a VA examiner was instructed to consider whether the Veteran's acquired psychiatric disability was "chronically worsened" by the service-connected hearing loss and tinnitus.  The Court's Order suggests that the medical examination report addressing this standard does not provide a factual basis for a finding that the preponderance of the evidence fails to demonstrate that the Veteran's current acquired psychiatric disability was "caused by or aggravated by" the Veteran's service-connected disabilities.  The Joint Motion requires further medical development sufficient to address the Veteran's contentions.  In particular, the Joint Motion directs development of medical evidence which addressed whether the service-connected disabilities result in "any increase in severity."  38 C.F.R. § 3.310(b) (2016).

The Joint Motion also directs that additional medical opinion addressing the Veteran's contention that racial discrimination against him and bullying in service were directly related to incurrence of depression.  Remand to obtain clarification or additional medical opinion is required.  In this regard, the Board notes that an additional, private medical opinion dated in October 2016 has been submitted during the pendency of this appeal.  The VA examiner or reviewer must be directed to consider the October 2016 medical opinion from DM, Ph.D. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran an opportunity to identify or submit any pertinent private treatment records since November 2013 (date of last private or VA clinical records or examination report considered for purposes of January 2014 Supplement Statement of the Case).  

2.  Obtain VA examination reports and VA clinical records since November 2013.  Associate the records with the electronic (virtual) file. 

3.  The examiner who conducted November 2013 VA examination, or a suitably qualified VA examiner or reviewer should be asked for a clarifying opinion as to the etiology and onset of the Veteran's current major depression.  The examiner/reviewer must review the appellant's Virtual VA and VBMS file.  The examination report should indicate that these files were reviewed.
	After reviewing the record/examining the Veteran (if in-person examination is necessary), the reviewer/examiner is asked to respond to the following:
	i.  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran has a current acquired psychiatric disability that was first manifested during or had its clinical onset during the Veteran's period of active duty from October 1953 to October 1956?
	ii.  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran has a current acquired psychiatric disability that is etiologically due to or the results of the Veteran's period of active duty from October 1953 to October 1956, to include bullying events in service?
	iii.  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran has a current acquired psychiatric disability that has been chronically worsened (aggravated) by, or is currently increased in severity (aggravated) by the Veteran's service-connected disabilities, bilateral hearing loss and tinnitus?  
	If an examination is deemed necessary, the appellant should be schedule for one.
	A complete explanation should be provided, to include a discussion of the appellant's contentions and the medical evidence of record.
	If a response cannot be provided without resorting to speculation, the examiner should explain what additional evidence or information would be needed to obtain a non-speculative opinion.  Again, consideration and reconciliation with the most recent private opinion is requested.

4.  Readjudicate the issue on appeal.  If the benefit sought remains denied, provide the appellant and his representative a supplemental statement of the case and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

